PAGE, J.
The plaintiffs, as assignees, sued on a claim for room rent and sundries alleged to be due to the proprietors of a hotel. The evidence of the assignment was a statement of one of the plaintiffs that all the hotel accounts had been assigned to them and that this claim appeared upon the books. . The bookkeeper, who had been employed by the plaintiffs, testified that he prepared a bill from the books and presented it. to the defendant, who stated it was all wrong. The books were in court, but were not offered in evidence; nor was any proof given as to the facts upon which the claim was based. There was, therefore, a complete failure of proof, and defendant’s motion to dismiss the complaint should have been granted.
The judgment should be reversed, and a new trial ordered, with costs to the appellant to abide the event. All concur.